            Case 1:20-cv-00966-EGS Document 2 Filed 04/14/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 ---------------------------------------------------------------- )
 STEFANIA MAURIZI,                                                )
                                                                  )
                             Plaintiff,                           )
                                                                  )   Civil Action No. 20-cv-966
                   v.                                             )
                                                                  )
 UNITED STATES DEPARTMENT OF STATE, )
                                                                  )
                             Defendant.                           )
--------------------------------------------------------------- )

                                             NOTICE OF ERRATA

Attached please find:

    1. Corrected signature page for the Complaint filed April 13, 2020.

    2. Corrected Civil Cover Sheet.

Kindly update the record to reflect these corrections.


Dated: April 14, 2020                          Respectfully submitted,

                                               BALLARD SPAHR LLP


                                                   s/ Alia L. Smith
                                               Alia L. Smith (#992629)
                                               1909 K Street, NW, 12th Floor
                                               Washington, DC 20006
                                               Tel: (202) 661-2200; Fax: (202) 661-2299
                                               smithalia@ballardspahr.com
                                               Kristel Tupja (#888324914)
                                               BALLARD SPAHR LLP
                                               1735 Market Street, 51st Floor
                                               Philadelphia, PA 19103
                                               Tel: (215) 864-8318; Fax: (215) 864-8999
                                               tupjak@ballardspahr.com
                                               Counsel for Plaintiff Stefania Maurizi

                                                            1
